Citation Nr: 1822306	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-02 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968 in the United States Army.  The Veteran was awarded an Army commendation medal for heroism with "V" device in January 1968 and a second Army commendation medal with oak leaf cluster in July 1968 for combat service in Vietnam.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran waived a hearing before the Board in his January 2017 substantive appeal, via a VA Form 9. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability had its onset during combat service.  

2.  The Veteran's tinnitus had its onset during combat service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss and tinnitus are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) (2012) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection Analysis for Bilateral Hearing Loss

At the outset, the Veteran is currently diagnosed with bilateral sensorineural hearing loss for VA purposes.  See May 2016 VA audiological examination.  

The Veteran asserts his bilateral hearing loss is related to service.  See September 2015 application for compensation and June 2016 notice of disagreement.  His DD Form 214 and military personnel records show a military occupational specialty of light vehicle and heavy vehicle driver, which is associated with a high probability of hazardous noise exposure.  He also served in combat in Vietnam as evidenced by multiple commendation letters and two Army commendation medals, one with a "V" device.  Therefore, combat service has been confirmed.  Moreover, the Board finds that he was likely exposed to acoustic trauma while serving as a heavy vehicle driver during combat given that such is consistent with the circumstances, conditions, and hardships of his service.  38 U.S.C. § 1154(b).  Accordingly, VA must presume the occurrence of the in-service acoustic trauma.  

The Veteran's VA treatment records show that the Veteran first complained of "hearing problems" in October 2015.  Of note, it does not appear the Veteran receives his treatment primarily at VA.  

The Veteran was afforded a VA audiological examination in May 2016.  The Veteran reported working as a truck driver both before entrance and after discharge from service.  Further, the Veteran reported he did not have exposure to loud recreational noise after discharge from service.  Finally, the Veteran reported reduced hearing acuity approximately one year before the May 2016 examination.  

With regard to etiology, the May 2016 VA audiologist determined that the Veteran's hearing loss was less likely related to his military noise exposure because there were no complaints of hearing loss during service and his hearing was within normal limits at discharge from service.  Nonetheless, the Board finds this opinion inadequate because it was improperly based solely on a lack of evidence of hearing loss in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Indeed, VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.  In addition, the audiologist did not address the Veteran's competent and credible reports of experiencing difficulty hearing during service as reported in his September 2015 application for compensation and again in his June 2015 notice of disagreement.  Moreover, although the audiometric data on entrance into service in October 1966 and at discharge from service in July 1968 report his hearing was within normal limits, there was a negative shift in hearing acuity between entrance and discharge from service reflected in the audiogram results.  See October 1966 and July 1968 reports of medical examinations.  This negative shift was not discussed by the VA audiologist.  Based on these reasons, the Board finds that the May 2016 VA medical opinion is inadequate and is of no probative value.  

Nonetheless, the Veteran, as a layperson, is competent to report a decline in his hearing acuity both during and since his combat service.  See Reeves, supra.  Moreover, the Board does not doubt the credibility of his statements.  The Veteran reports that he worked as a truck driver post-service, and he reports he was exposed to no post-service recreational noise.  Thus, the evidence is not sufficient to rebut the presumption that his hearing loss became manifest during his combat service.  Id.  

Weighing against the claim is the Veteran's report that he noticed reduced hearing acuity only one year before the May 2016 examination.  However the Veteran also asserted during the claim that his hearing loss had onset in service.  

Based on this body of evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss had its onset during service.  Further, the evidence does not overcome the presumption that the bilateral hearing loss is related to his combat service.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, "the Veteran shall prevail upon the issue."  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss disability is established.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection Analysis for Tinnitus

The Veteran asserts that his tinnitus is the result of noise exposure during combat service.   

The Board finds that the Veteran has a current tinnitus disability.  In a May 2016 VA examination, the Veteran reported a history of hearing problems and tinnitus.  The Veteran is competent to describe observable symptoms, such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  

As discussed above, combat service has been confirmed and the Veteran was likely exposed to acoustic trauma during combat.  This finding is consistent with the circumstances, conditions, and hardships of his service.  38 U.S.C. § 1154(b).  Accordingly, VA must presume the occurrence of the in-service acoustic trauma.  

The Veteran underwent a May 2016 VA audiological examination.  The Veteran reported tinnitus had its onset toward the end of his military service, which coincides with his combat service in Vietnam.  Additionally, as discussed above, he reported no recreational noise post-service.  The examiner concluded the Veteran's tinnitus was less likely than not related to service because there were no in-service complaints, diagnosis, or treatment of tinnitus.  Further, the examiner noted the audiometric data in the service treatment records did not support acoustic trauma.  However, this medical opinion is improperly based solely on a lack of treatment or complaints during service of tinnitus.  See Dalton, 21 Vet. App. at 23.  Further, as discussed above, the Veteran exhibited a negative shift in hearing acuity during service; however, the examiner did not discuss this evidence.  The Board finds this medical opinion inadequate and assigns it no probative weight.  

Nonetheless, the Veteran has competently and credibly reported the onset of his tinnitus during active service.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his tinnitus became manifest during his military service.  See Reeves, supra.  

In summary, given the Veteran's current tinnitus, his in-service, combat-related acoustic trauma, and his credible history of tinnitus during and since service, the Board concludes that the Veteran's tinnitus had its onset in service.  Accordingly, the service connection claim for tinnitus is granted.  

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is established.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  


ORDER

Service connection for bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


